No. 04-02-00525-CV
IN RE Kurtis Eugene RUPERT
Original Proceeding
From the 290th Judicial District Court, Bexar County, Texas
Trial Court No. 2000-CR-5857
Honorable Sharon MacRae, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:	August 7, 2002
PETITION FOR WRIT OF MANDAMUS DENIED
	On July 19, 2002, relator filed a petition for writ of mandamus.  This court has determined
that the relator is not entitled to the relief sought.  Therefore, the petition is denied.  Tex. R. App. P.
52.8(a). 
							PER CURIAM
DO NOT PUBLISH